Dismissed and Memorandum Opinion filed January 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00953-CV
                                   ____________

                            GLENDA GOTCH, Appellant

                                           V.

                         DAVID TERRY GOTCH, Appellee


                      On Appeal from the 246th District Court
                              Harris County, Texas
                        Trial Court Cause No. 1998-27953


                      MEMORANDUM OPINION

      This is an attempted appeal from an order denying a motion for default judgment.
Generally, appeals may be taken only from final judgments. Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001). Interlocutory orders may be appealed only if permitted
by statute. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B.
Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      The record contains no final, appealable order. On January 11, 2012, notification
was transmitted to all parties of the court’s intention to dismiss the appeal for want of
jurisdiction. See Tex. R. App. P. 42.3(a). Appellant’s response fails to demonstrate that
this court has jurisdiction to entertain the appeal.

       Accordingly, the appeal is ordered dismissed.



                                            PER CURIAM




Panel consists of Justices Frost, Seymore, and Boyce.




                                               2